Case 2:19-cv-11553-TGB-MKM ECF No. 39 filed 07/02/20               PageID.284     Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



 U.S. BANK NATIONAL ASSOCIATION,                       CASE NO. 2:19-CV-11553
 AS TRUSTEE FOR
 VELOCITY COMMERICAL CAPITAL
 LOAN TRUST 2018-2
                                                       (Judge Terrence G, Berg)
                               Plaintiff,

 vs.
                                                       NOTICE OF FILING
 THE AGENCY REALTY                                     RECEIVER REPORT
 EXECUTIVES, LLC, et al.,

                               Defendants.


                                    Final Receiver Report

                                            June 30, 2020

       Now comes Prodigy Properties (the "Receiver") and in accordance with the ORDER

APPOINTING RECEIVER, entered into this Court on December 23, 2019, the following report

is being submitted.

       The Oath of Receiver and required bond in the amount of $1,000.00 was filed with the

Clerk of Courts.

       The Receivership consists of a single family rental house situated in Wayne County, and

commonly known as 6565 Rockland Street, Dearborn Heights, MI 48127, which makes up the

Receivership "Property".
Case 2:19-cv-11553-TGB-MKM ECF No. 39 filed 07/02/20                  PageID.285      Page 2 of 6



         In accordance with the Order Appointing Receiver, Section 7, the Receiver has hired the

 management arm of Prodigy Properties to manage the Property and to be paid for their services

 subject to Exhibit C of the Order Appointing Receiver.

         The Receiver made multiple attempts to contact the occupants of the Property by U.S.

 Mail, UPS and a personal visit to the Property by the Receiver. The occupants never responded.

 The Receiver filed an eviction action against them for non-payment of rent.

        The Plaintiff and Defendant subsequently settled this case and the Receiver dismissed the

 pending eviction case against the tenant of the Property.

        Attached as Exhibit 1 is a bank register showing all income collected and all expenses

paid by the Receiver.       Attached, as Exhibit 2, is the Receiver's invoice for the entire

Receivership.    The balance owed to the Receiver, in the amount of $732.70, is being paid

directly to the Receiver by the Plaintiff. The Receiver is not in possession of any money, or

assets of the Receivership. There is no longer a need for this Receivership.

        Should any party wish to discuss any aspect of this report in further detail I will be happy

to do so.




        Court Appoin 'd Receiver
        5254 Ridge Ave. Suite 1
        Cincinnati, OH 45213
        Phone: (513) 841-7000
        Fax: (513) 351-7367
        E-mail: jeff@prodigyprop.com




                                                 2
Case 2:19-cv-11553-TGB-MKM ECF No. 39 filed 07/02/20                  PageID.286         Page 3 of 6



                                               LEDGER
                             The Agency Realty Executives, LLC, et al.,
             United States District Court Eastern District of Michigan Southern Divising
                                      Case No. 2:19-cv-11553

   Date                                                      Credit          Debit             Total
 2/13/2020   Rent Income                                $     1,000.00                     $   1,000.00
 2/13/2020   Rent Income                                $       800.00                     $   1,800.00
 2/25/2020   Rent Income                                $     1,000.00                     $   2,800.00
 2/25/2020   Rent Income                                $       990.00                     $   3,790.00
 6/30/2020   Receiver Invoice #20148                                     $    3,790.00     $       0.00




                                                                             EXHIBIT


                                                                             j__
 Case 2:19-cv-11553-TGB-MKM ECF No. 39 filed 07/02/20                              PageID.287        Page 4 of 6
                                                                                              :E)(HIB.IT




 INVOICE SUBMITTED TO:                                                                             5.28.20
                                                           billing for:                 INVOICE:               20148
 Agency Realty Executives
                                                  December 2019 - May 2020
 MAINTENANCE SERVICES                                                                    HRS/ RATE         AMOUNT

TOTAL MAINTENANCE SERVICES


PROFESSIONAL SERVICES
1.15.20  ss      researching attorneys to handle evictions in area                      1.00/95.00     $      95 .00
1.29.20  ss      prepare documentation, send to attorney for review                     1.50/95.00     $     142.50
1.30.20  ss      finalizing documents for mailing in original eviction case            0.50/95.00      $      47.50
2.26.20    ss        discussion with attorney/clerk regarding judgement received       1.00/95.00      $      95.00
2.26.20    ss        communicate with attorney regarding new filing for                1.00/95.00      $      95.00
                     possession with no payment accepted
2.26.20    ss        prepare new documents for new filing for possession to send       1.00/95.00      $      95.00
                     to attorney
3.27.20    ss        follow up with attorney regarding court dates                     1.00/95.00      $      95.00
4.23.20    ss        communication with attorney for dismissal of eviction case        0.50/95.00      $      47.50

TOTAL PROFESSIONAL SERVICES                                                                            $     712.50

RECEIVER SERVICES
5.2020            prepare, file and serve receiver report                              FLAT            $     150.00

TOTAL RECEIVER SERVICES                                                                                $     150.00

MANAGEMENT FEE
12.2019              start up fee                                                      FLAT            $     500.00
12.2019              monthly mgmt fees                                                 FLAT            $     150.00
1.2020               monthly mgmt fees                                                 FLAT            $     150.00
2.2020               monthly mgmt fees                                                 FLAT            $     150.00
3.2020               monthly mgmt fees                                                 FLAT            $     150.00
4.2020               monthly mgmt fees                                                 FLAT            $     150.00
5.2020               monthly mgmt fees                                                 FLAT            $     150.00
5.2020               wind down fee                                                     FLAT            $     500.00

TOTAL MANAGEMENT SERVICES                                                                              $ 1,900.00

CONTRACTORS PAID
CONTRACTOR                       SERVICE                                                                  AMOUNT
Aaron D. Cox, PLLC               legal research, drafting of motion for order of       FLAT           $    1,660.20
                                 eviction, filing and service fees
TOTAL                                                                                                 $    1,660.20
Continued on next page.


  5254 Ridge Ave. Suite 1   I Cincinnati, Oh. 45213   I p. 513.841.7000 If. 513.351.7367 I www.prodigyprop. com
Case 2:19-cv-11553-TGB-MKM ECF No. 39 filed 07/02/20                         PageID.288       Page 5 of 6




COSTS ADVANCED
Bond           receiver's bond                                                     FLAT           $    100.00
TOTAL                                                                                             $    100.00

INVOICE      20148                                                                                $ 4,522.70
LESS PAYMENT                                                                                      $ {3,790.00)
TOTAL DUE                                                                                         $ 732.70




 5254 Ridge Ave. Suite 1   l Cincinnati, Oh. 45213 I p. 513.841.7000 If. 513.351.7367 I www.prodigyprop.com
Case 2:19-cv-11553-TGB-MKM ECF No. 39 filed 07/02/20                  PageID.289      Page 6 of 6



                                      CERTIFICATE OF SERVICE

 This is to certify that a copy ofthe foregoing Notice was sent"by ordinary United States mail,- ·
 postage prepaid, to the following on this 'L day of July 2020.

 T.N. Ziedas, Esq.
 Assistant United States Attorney
 211 W. Fort St., Suite 2001
 Detroit, MI 48226
 Attorney for Defendant United States ofAmerica,
 Department of the Treasury, Internal Revenue Service

 Moe Freedman, Esq.
 Assistant Attorney General
 SCFRA & Collections
 3030 W. Grand Blvd., Ste 10-400
 Detroit, MI 48202
 Attorneys for Michigan Dept. of Treasury

 The Agency Realty Executives, LLC
 c/o Fadi Dabaja, Registen::d Agent
 6271 Schaefer
 Dearborn, MI 48126

 Fred Dabaja a/k/a Fadi Dabaja
 6137 Fairwood Dr.
 Dearborn Heights, MI 48127

 Jane Doe, Unknown Spouse of
 Fred Dabaja a/k/a Fadi Dabaja
 6137 Fairwood Dr.
 Dearborn Heights, MI 48127

 Lendinghome Funding Corp.
 c/o CSC-Lawyers Tne. Services
 Registered Agent
 601 Abbot Road
 East Lansing, MI 48823

Mohamad Taha
6565 Rockland St.
Dearborn Heights, MI 48127




                                                 3
